 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANYandWESTINGHOUSE DETROIT SALARIED ASSOCIATION, AFFILIATED WITHTHE FEDERATION OF WESTINGHOUSE INDEPENDENT SALARIED UNIONSCase No. 7-R-1936.-Decided June 5, 1945Beaumont,Smith & Harris, by Mr. Albert E. Meder,of Detroit, Mich.,for the Company.Messrs. Robert W. AllisonandH. C. Jones,of Pittsburgh, Pa., for theFederation.Mr. Fred R. Livingston,of New York City, for the U. E.Mr. Julius Kirle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amendedpetitionduly filed by Westinghouse Detroit SalariedAssociation,affiliatedwith the Federation of WestinghouseIndependentSalariedUnions, herein called the Federation,alleging that a questionaffecting commerce had arisen concerning the representationof employeesofWestinghouseElectric & ManufacturingCompany, Detroit, Michigan,hereincalled the Company,the NationalLaborRelationsBoard providedfor an appropriate hearingupon clue notice before DavidKarasick, TrialExaminer.Said hearing was held atDetroit,Michigan, on February 28,1945. The Company, Federation, and United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the U. E., appearedand partici-pated. All parties were afforded full opportunity to be heard,to examine andcross-examinewitnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. All parties were afforded an opportunity tofile briefswith the Board.Uponthe entirerecord in the cae, the Board makes the following:62 N. L.R. B., No 20.137 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company, a Pennsylvania cor-poration having its principal office and place of business at Pittsburgh,Pennsylvania, is engaged in the manufacture, sale, and distribution of elec-trical and machine equipment. It operates manufacturing and district officeplants in various parts of the United States,' including a district office plantatDetroit,Michigan, where it assembles and sells prefabricated steel andcopper shakes, copper wires, and castings. We are concerned herein solelywith the district office plant at Detroit. During the 6-month period endingDecember 31, 1944, the Company received at its Detroit district office plantprefabricated parts valuedin excessof $100,000, approximately 90 percentof which was received from points outside the State of Michigan. Duringthe same period, the Company sold at its Detroit district office plant finishedproducts valued in excess of $500,000, approximately 20 percent of whichwas shipped to points outside the State of Michigan.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDWestinghouse Detroit Salaried Association, affiliated with the Federa-tion of Westinghouse Independent Salaried Unions, is a labor organizationadmitting to membership employees of the Company.United Electrical, Radio & Machine Workers of America, affiliated withthe Congress of Industrial Organizations, is a labor organization admittingto membership employees of the CompanyIII. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Federation as theexclusive bargaining representative of certain of the Company's employeesuntil the Federation has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Federation represents a substantial number of employeesin the unit hereinafter found appropriate',The district office plants assemble and sell prefabricated parts as distinguished from the Company'smanufacturing plants which conduct regular manufacturing operations2The Field Examinerreported that the Federation submitted 64 cards, bearing the names of 64persons listed on the Company's pay roll of February 1, 1945, which contained the names of 90employees in the claimed appropriate unit;and that 62cards weredated from December 1944, toJanuary 1945,and 2 were undatedThe U. E submitted 23 cards datedfrom August1944 to October 1944, 21 of which borethe namesof personslisted on the Company's pay roll of February 1, 1945, whichcontainedthe names of 60employees in the office and clerical unit claimed as appropriateby the U E Allof the designationssubmittedby the U E.were confinedto officeand clericalemployees listed in Appendix A, attachedhereto \VESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY139We find that a question affecting commerce has arisen concerning the-representation of employees of the Company, within the meaning of Section9 (c)' and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Federation seeks a unit of all office, clerical, technical, and profes-sional employees employed at the Company's Detroit district office plant,"excluding the secretary to the district manager, and confidential secretariesto the managers of the manufacturing and repair, lamp, and X-ray divisions.The Company and U E.' contend that there should be one unit consisting ofoffice and clerical employees, and while they do not assert that the technicaland professional employees should not have representation for the purposesof collective bargaining, they are opposed to a unit which would include boththe office and technical employees.Although we have included technical and professional employees withina unit containing office and clerical employees,' we have frequently hadoccasion to recognize the difference in interests, background, and functionsbetween the two groups and our general policy has been to place theemployees in these groups in separate units," unless the parties themselvesraise no objection to their inclusion within a single unit. In view of theobjection of the U. E. and Company to the inclusion of various technical andprofessional employees within the same unit as clerical employees, we shalladhere to-our customary practice, finding that the interests of the employeesinvolved herein can best be served by representation within separate units,,one consisting of office and clerical employees and the other of technicaland professional employees.'In the office and clerical unit, we shall include all employees listed inAppendix A, attached hereto, inasmuch as the Federation and U. E. agreethat they may properly be included with an office and clerical unit, and theCompany takes no position therein.In the technical and professional unit, we shall include employees listedinAppendix B,' attached hereto, inasmuch as they have either an engineer-3Although the amended petition reads "office and clerical employees," the Federation seeks toinclude various engineers and technical employees employed at the Company's Detroit district officeplant*The U E presently represents a unit of production and maintenance employees and those directlyassociated with production in the repair, manufacturing,and warehouse departments of the Com-pany's Detroit plant, excluding supervisory, office, and clerical employeesr SeeMatter of Consolidated Vultee Aircraft Corporation (SanDiegoDivision),54 N L R B 103" SeeMatter of Oliver Farm Equipment Company,53 N L R. B 1078;Matter of BostonEdisonCompany,51 N. L. R. B 118,Matter of Curtiss-Wright Corporation,52 N. L R B 8057 SeeMatter of Muasnold Radio Corporations,58 N L R. B. 888;Matter of Spicer ManufacturingCorporation,55 N L R B. 1491.sWith the exception of the lay-out design draftsmen, detail draftsmen, and supervisory serviceengineers whomthe U. Ewould excludefromthe clerical unit as technical employees and concerningwhom the Company takes no position, the U. E. and Company are agreed that the remainder of theemployees listed in Appendix B, are technical employees and should be excluded from the clericalchitAlthough the Federation seeks the inclusion of the above employees in the unit petitioned for,itdoes not dispute the fact that they are technical employees 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDing college background or its equivalent and perform work of a technicalor professional nature!There remain,, for consideration the status of the following employeeswhose inclusion in either the clerical 01 the technical units hereinafter foundappropriate is in dispute.Time and notion analysts.The Company employs two time and motionanalysts who work in the manufacturing and repair division. The Federa-tion would include them, the U. F. exclude them from the clerical unit,while the Company takes no position therein The time and motion analystsstudy the time required to perform particular operations and determinetime values and incentives for the production employees. They also makea detailed analysis of the jobs performed by production workers with aview to the improvement of efficiency and reduction in manufacturing costs.Although the time and incentive determinations made by the time and motionanalysts do not affect the earnings of the employees whom we shall include inthe units hereinafter found appropriate, we are of the opinion that, in view oftheir controlling role in the determination of employee earnings, they exer-cise a function of management. Accordingly, we shall exclude them fromboth the clerical and the technical units hereinafter found appropriate "InspectorsThe Company employs two inspectors who work in the manu-facturing and repair division under the immediate supervision of the fore-man of that division. The Federation would include them, the U. E. exclude'them, while the Company takes no position therein. The inspectors inspectand approve or ;eject work done on the production line and are the onlyemployees in the proposed unit who work regularly in the manufacturingand repair section of the shop. While their job is a responsible one andinvolves the use of various gauges and instruments, their inspections arebased on previously formulated specifications. Inspectors are generallyrecruited from among the production employees after proper training. Inas-much as the record shows that inspectors are engaged in duties dissimilarto those of the office, clerical, technical, and professional employees, andwork in the plant under plant supervision, they would appear to belongmore appropriately to a unit of production and maintenance employees.'Accordingly, we shall exclude them from both the clerical unit and technicalunit hereinafter found appropriate'U SeeMatterof Universal Atlas Cement Company,54 N L R B. 155510 SeeMatter of Yale & Towne MannfactuningCompany,60 N L R B 116, and casescited therein.11SeeMatter of Westinghouse Electric & Manufacturing Company,45 N L R B 826,Matter ofScott & Williams, Incorporated,58 N. L R B249,Matter of Athens Manufacturing Company, 57N. L. R. B. 1115;Matter of The Dayton Rubber Manufacturing Company,57 N L R. B 388,Matter of C A Dunham Company,57 N L R B 1451,Matter of Marshall Stove Company, 57N. L R B375;Matter of McDonnell Aircraft Corporation,49 N L R B 897, and cases citedtherein.32 Inasmuch as weai e excluding them from the dice cal andtechnical units on groundsother thanthat contendedby the U E , itisunnecessary for us to determine whether or not inspectors areincluded in the production and maintenance unit covered by an existingcontract between the U. Eand the Company. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY141The Company employsone receiving and shipping clerk, and one shipping clerk, who work in thewarehouse under the supervision of the lamp division manager. The Fed-eration would include them, the U. E. exclude them, while the Companytakes no position therein. The receiving and shipping clerk handles bothincoming and outgoing materials, places material in the warehouse where itwill be easily accessible, and compiles records necessary for such operations ;the shipping clerk merely handles outgoing shipments and records relating'thereto. They are the only employees in the proposed unit who work in thewarehouse. Although the receiving and shipping clerk directs the shippingclerk, he does not possess supervisory authority under the Board's cus-tomary definition thereof. Inasmuch as they work in the warehouse underthe salve supervision as the production and maintenance employees, theywould be tinder established Board practice more appropriately includedwithin a unit of production and maintenance employees." Accordingly, weshall exclude them from both the clerical unit and the technical unit here-inafter found appropriate."We find that the following separate units, excluding all supervisoryemployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, are appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.1.All office and clerical employees at the Company's Detroit districtoffice plant, including employees listed in Appendix A, attached hereto,but excluding confidential secretaries, '5 time and motion analysts, inspectors,receiving and shipping clerk, shipping clerk, and technical and professionalemployees listed in Appendix B. attached hereto.2.All technical and professional employees at the Company's Detroitdistrict office plant. including employees listed in Appendix 13, attachedhereto, but excluding confidential secretaries,"' time and motion analysts,inspectors, receiving and shipping clerk, shipping clerk, and office andclerical employees listed tit Appendix A. attached heretoV. TIII DETERMINATION OF REPRESENTATIVESInasmuch as the U. E. has made no showing among the technical andprofessional employees and has not indicated whether or not it wishes toparticipate in an election among such employees, if one is held, we shall13 SeeMatter of Goodman Manufacturing Company,58 N. L R B 531nn Inasmuch as we ate excluding them fioni the clerical and technical units on giounds other thanthat contended by the U E,it is unnecessary for us to determine whether or not the receiving andshipping clerk and the shipping clerk ate included in a production and maintenance unit covered byan existing contract between theU. E and the Company1SExcluded as confidential ennployees ,u c the secretii% to the district manager, and secietarics tothe managers of the manufactu,ing and icpan, l,rmp, and X-nay divisions.16 See footnote 15,sups a. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot accord it a place on the ballot in the election for the technical and pro-fessional employees 37We shall direct that the question concerning representation which hasarisen be resolved by separate elections by secret ballot among the employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein; subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining withWestinghouse Electric &Manufacturing Company, Detroit, Michigan, separate elections by secretballot shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matter as-agent for the National Labor Relations Board, and subject to Article ITT,Sections 10 and 11, of said Rules and Regulations, among the employees inthe units found appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this Direction,including employees who did not work duringsaidpay-roll period becausethey were ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States whopresentthemselves in personat the polls, but excluding any, who have since quit or been discharged forcause and have not been rehired orreinstatedprior to the date of the elec-tions, (1) to determine whether the employees in the office and clericalunit found appropriatein SectionIV, above; desire to be represented byWestinghouse Detroit Salaried Association, or by U. E.-C I 0 , UnitedElectrical, Radio & Machine Workers bf America, for the purposes of col-lective bargaining, or by neither ,18and(2) to determine whether or not theemployees in the technical and professional unit, found appropriate in Sec-tion IV. above,desire tobe represented by Westinghouse Detroit SalariedAssociation for the purposes of collectivebargaining.17 SeeMatter of Iowa Public Service Company(Eastern Division),60 N L R B 1153,Matte,of Chicago Flexible Shaft Company,60 N. L R. B. 84818 The Federation and the U E requested that they be designated on the ballot as set forth abov,.The request is hereby granted_ 1VESTINGI-IOUSE ELECTRIC & MANUFACTURING COMPANY143APPENDIX AProduction clerksGeneral duty clerksTypists and dictaphone operatorsStock ledger clerksRepair correspondentsStenographersService correspondentsApplication engineering assistantsSemi-technical application engineering assistantsDistrict order clerksRoutine application engineering assistantsTeletype operatorsTelephone operatorsFile clerksTreasury-accounting clerksOffice supervisor's assistantsClaim clerksWatchmen-elevator operatorsRecord clerksAPPENDIX BQLay-out design draftsmenDetail draftsmenDesign engineersLamp representativesX-ray application engineersSupervisory service engineersDistrict engineersApplication engineers-specialApplication engineersTechnical-specialistsProduction specialists0